Exhibit 99 NEWS RELEASE CONTACT: Bradley Krehbiel Chief Executive Officer, President HMN Financial, Inc. (507) 252-7169 FOR IMMEDIATE RELEASE HMN FINANCIAL, INC. ANNOUNCES FOURTH QUARTER RESULTS AND ANNUAL MEETING Fourth Quarter Highlights ● Net income of $1 .7 million compared to net income of $1 8 . 1 million for fourth quarter of 201 3 ● Diluted earnings per common share of $ compared to diluted earnings per common share of $ in the fourth quarter of 201 3 ● Income tax expense increased $15.8 million from fourth quarter of 2013 due to elimination of deferred tax asset valuation reserv e at December 31, 2013 ● Provision for loan losses of ($ million), up $ million from fourth quarter of 201 3 Annual Highlights ● Net income of $ million compared to net income of $ million for 201 3 ● Diluted earnings per common share of $ compared to diluted earnings per common share of $ for 201 3 ● Income tax expense increased $19.3 million from 2013 due to elimination of deferred tax asset valuation reserv e at December 31, 2013 ● Provision for loan losses of ($7. 0 million), up $ million from 201 3 ● Non-performing assets of $ million, down $ million from December 31, 201 3 Other: ● Remaining $10 million of Preferred Stock to be redeemed on February 17, 2015 INCOME SUMMARY Three Months Ended Year Ended December 31, December 31, (dollars in thousands, except per share amounts) 4 3 4 20
